June 18, 2014 BNY MELLON FUNDS TRUST BNY Mellon Bond Fund BNY Mellon Corporate Bond Fund BNY Mellon Intermediate Bond Fund Supplement to Statement of Additional Information dated January 1, 2014 The following supersedes and replaces any contrary information in the section of the SAI entitled "Investments, Investment Techniques and Risks": Fund Eurodollar and Yankee Dollar Investments Investment Companies ETFs Exchange-Traded Notes Futures Transactions 10 Options Transactions 11 BNY Mellon Bond Fund ü ü ü ü BNY Mellon Corporate Bond Fund ü ü ü ü ü BNY Mellon Intermediate Bond Fund ü ü ü ü *****
